IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-40834
                          Summary Calendar
                         __________________


AARON BERNARD WOODS,

                                      Petitioner-Appellant,

versus

GARY JOHNSON, Director, Texas
Department of Criminal Justice,
Institutional Division,

                                      Respondent-Appellee.



                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 5:94-CV-181
                          - - - - - - - - - -
                              May 16, 1996

Before GARWOOD, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Aaron Bernard Woods appeals from the district court's

dismissal of his 28 U.S.C. § 2254 petition as an abuse of the

writ.    Woods argues that at the time he filed his first federal

habeas petition, he was unaware of his instant claim that his

conviction was invalid because the jury failed to make an

affirmative finding that he used or exhibited a deadly weapon in

connection with the offense of aggravated robbery.      We have

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40834
                                -2-

reviewed the record and the district court's opinion and find no

reversible error.   Accordingly, the judgment is AFFIRMED for

essentially the reasons stated by the district court.

     AFFIRMED.